DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13, 16-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melius et al. (5,601,542) in view of Weisman et al. (4,673,402) and Snell (2008/0140039).
With respect to claim 1, Melius discloses an absorbent article, as shown in figure 3, comprising a topsheet 14, a liquid impervious backsheet 12, an absorbent core 16, a first waist region, a second waist region, a crotch region, and fastening members 28. The backsheet 12 comprises a thermoplastic film, as disclosed in column 9, lines 39-41, and has an inner facing surface and an outer facing surface, as shown in figure 1. The 
Melius discloses all aspects of the claimed invention with the exception of a landing zone, more than 60% of the absorbent particulate polymer being disposed in the front half of the article, and a plurality of articles in a package having a height, width, depth, interior space, and exterior surface wherein the article are bi-folded and compressed into a stack and exhibit an In-Bag Stack Height from 72-80 mm.
With respect to a landing zone, Melius discloses in column 11, lines 35-39, that the fastening members 28, which are disclosed in column 9, lines 58-60, as being tape tabs, provide a mechanism for holding the diaper on a wearer in a conventional manner. Landing zones are conventionally used on disposable diapers to provide an attachment area for tape tabs. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the article of Melius with a landing zone to achieve the predictable result of a conventional attachment area to receive the tape tab fasteners. 
With respect to more than 60% of the absorbent particulate polymer being disposed in a front half of the article, Melius shows in figures 2 and 3 that the pockets of absorbent particulate polymer 50 are disposed towards the front end of the article such that the majority are in the front half of the article. However, Melius is silent as to what percentage of the absorbent particulate polymer is disposed in the front half. Weisman teaches providing at least 60% of the absorbent particulate polymer material in an absorbent article in the front half, as disclosed in column 9, lines 20-25, so it is positioned near the point of discharge of fluids, as disclosed in column 9, lines 1-2, to effectively drain and hold discharged fluids, as disclosed in column 8, lines 60-65. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to dispose at least 60% of the absorbent particulate polymer of Melius in the front half of the article, as taught by Weisman, to position the absorbent polymer near the point of discharge to more effectively drain and hold fluids.
With respect to a plurality of articles in a package having a height, width, depth, interior space, and exterior surface wherein the article are bi-folded and compressed into a stack and exhibit an In-Bag Stack Height from 72-80 mm, Snell teaches providing a plurality of absorbent articles in a package, as shown in figure 76, wherein the package has a height, a width, a depth, an interior space, and an exterior surface. The articles are bi-folded, as shown in figure 30 and described in paragraph [0016]. Snell further teaches subjecting the folded absorbent articles to vacuum (i.e. compressing) to reduce the volume of the articles within the package, as disclosed in paragraphs [0016-0017]. The articles are compressed along a compression axis, as shown in figure 16, which is oriented with the width direction of the package, as shown in figure 18. The 
With respect to claim 2, it would have been obvious to one of ordinary skill in the art at the time of invention to compress the articles of Melius to a thickness of 0.29 inches, as taught by Snell, to achieve a package having an In-Bag Stack Height of 74-78 mm, in order to provide a package that require less storage space.
With respect to claim 3, the layer 46 covers the absorbent particulate polymer material 58, as shown in figure 2, and therefore is considered to be a cover layer.
With respect to claim 4, Melius discloses in column 6, lines 42-51, that the absorbent particulate polymer material is present in the amount of 80-100% by weight.
With respect to claim 5, modified Melius discloses all aspects of the claimed invention with the exception of the absorbent article exhibiting a longitudinal bending stiffness of less than about 355 N/m upon removal from the package. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the 
With respect to claim 6, Melius discloses in column 10, lines 33-38, that the absorbent material comprises up to 10% (i.e. less than 10%) be weight cellulose fibers.
With respect to claim 7, at least one land area 50 is disposed adjacent to the junction area 54 of Melius, as shown in figure 2.
With respect to claim 8, Melius discloses in column 10, lines 33-38, that the absorbent material comprises cellulose.
With respect to claim 9, at least one land area 50 is disposed between to junction areas 54 (i.e. each attached portion on either side of a land area 50), as shown in figure 2.
With respect to claim 10, the layer 46 of Melius is a nonwoven, as disclosed in column 6, lines 20-30.
With respect to claims 11-13, the junction areas 54 of Melius are free from absorbent material or absorbent particulate polymer 58, as shown in figure 2.
With respect to claim 16, the junction area 58 of Melius has a rectangular shape, as shown in figure 2.
With respect to claim 17, the land areas 50 of Melius have an oval shape, as shown in figure 2.
With respect to claim 18, the absorbent core 44 of Melius includes a surge management layer that is adhesively bonded to the topsheet, as disclosed in column 18, lines 6-8, and therefore the absorbent core comprises an auxiliary adhesive in addition to the thermoplastic composition 52.
With respect to claim 20, the land areas 50 of Melius are clusters of absorbent material 58, as shown in figure 2.

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melius et al. (5,601,542) in view of Weisman et al. (4,673,402) and Snell (2008/0140039), and further in view of Suzuki et al. (6,790,798).
With respect to claim 14, modified Melius discloses all aspects of the claimed invention with the exception of the thermoplastic composition forming a fibrous network over the absorbent particulate polymer material. Melius discloses the thermoplastic composition is a hot melt adhesive, as described in column 6, lines 52-62, and shows in figure 2 the hot melt adhesive 52 bonding the absorbent particulate polymer material 58 to a substrate 48. Suzuki discloses attaching an absorbent particulate polymer material to a substrate with a hot melt adhesive forming a fibrous network over the absorbent particulate polymer material, as described in column 2, lines 41-44, in order to allow materials not previously usable in an absorbent structure able to be used in an absorbent structure, as described in column 3, lines 6-12. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the thermoplastic composition of Melius form a fibrous network over the absorbent particulate polymer material, as taught by Suzuki, to broaden the types of nonwoven substrate capable of being used in the absorbent structure. 

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melius et al. (5,601,542) in view of Weisman et al. (4,673,402) and Snell (2008/0140039), and further in view of Schmidt et al. (2008/0027402).
With respect to claim 19, modified Melius discloses all aspects of the claimed invention with the exception of the thermoplastic composition having a softening point in the range of 50-300 °C. Melius discloses the thermoplastic composition is a hot melt adhesive. Schmidt discloses the use of a thermoplastic composition in the form of a hot melt adhesive in the absorbent core of an absorbent article, as disclosed in paragraph [0041]. Schmidt further teaches that a suitable hot melt adhesive has a softening point in the range of 50-300 °C, as disclosed in paragraph [0042]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the article of Melius with a thermoplastic composition having a softening point of 50-300 °C, as taught by Schmidt, to achieve the predictable result of a hot melt adhesive suitable for bonding layers of an absorbent core.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 8,585,666. Although the patented claims disclose the absorbent core is substantially cellulose free. Making the absorbent core of an absorbent article substantially cellulose free is known in the art to achieve a thinner article, and therefore the claims are not patentably distinct. 
Claims 1, 2, 4, 5, 14, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 14 of U.S. Patent No. 9,173,785. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose the absorbent core is substantially cellulose free. Making the absorbent core of an absorbent article substantially cellulose free is known in the art to achieve a thinner article, and therefore the claims are not patentably distinct.
Claims 1, 2, 4-7, 14, 16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 14, 16, and 20 of U.S. Patent No. 10,123,916. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose the absorbent core is substantially cellulose free. Making the absorbent core of an absorbent article substantially cellulose free is known in the art to achieve a thinner article, and therefore the claims are not patentably distinct.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Melius, does not disclose nor fairly suggest the at least one junction area comprising a small amount of absorbent particulate polymer. Melius discloses in column 10, lines 16-45, the intention to contain the absorbent particulate polymer only in the land areas, or pockets, and does not disclose any reason to include a small amount of absorbent particulate polymer in the junction area, or attached zones. Including absorbent particulate polymer material in the attached zones of Melius would interfere with the joining of the first and second substrate layers, and therefore Melius teaches away from including a small amount of absorbent particulate polymer in the junction area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 7,059,474 and 4,934,535 disclose a plurality of compressed absorbent articles in a package.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781